20-50058-cag Doc#71 Filed 04/30/20 Entered 04/30/20 09:15:57 Main Document Pg 1 of 2

  Expedited hearing shall be held on 4/30/2020 at 11:30 AM in VIA
  TELEPHONE. Movant is responsible for notice.




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 30, 2020

                                                              ________________________________________
                                                                         CRAIG A. GARGOTTA
                                                                 UNITED STATES BANKRUPTCY JUDGE
  ______________________________________________________________


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE WESTERN DISTRICT OF TEXAS
                                               SAN ANTONIO DIVISION

  IN RE:                                                         §             CHAPTER 11
                                                                 §
  LONE STAR BREWERY DEVELOPMENT, INC.,                           §             BANKRUPTCY NO. 20-50058-CAG
                                                                 §
  DEBTOR                                                         §


       ORDER GRANTING MOTION TO EXPEDITE HEARING ON EMERGENCY MOTION FOR
      AUTHORIZATION TO SELL PROPERTY OF THE ESTATE PURSUANT TO 11 U.S.C. § 363
   ______________________________________________________________________________

               Came on for consideration the Motion to Expedite Hearing on Emergency Motion for

  Authorization to Sell Property of the Estate Pursuant to 11 U.S.C. § 363 (the “Expedite Motion”),1

  seeking an expedited hearing on Emergency Motion for Authorization to Sell Property of the Estate

  Pursuant to 11 U.S.C. § 363 [ECF #67] (the “Motion”). The Court finds that the Expedite Motion

  should be granted.




               1
                   Capitalized terms unless otherwise defined herein shall have the same meaning as ascribed to them in the
  Motion.


  {00469432}
20-50058-cag Doc#71 Filed 04/30/20 Entered 04/30/20 09:15:57 Main Document Pg 2 of 2




               IT IS, THEREFORE, ORDERED that the Expedite Motion is granted and Emergency

  Motion for Authorization to Sell Property of the Estate Pursuant to 11 U.S.C. § 363 [ECF #67]

  is scheduled for emergency hearing as set forth above. Notice of the hearing shall be given by the

  Debtor.

                                                ###

  Order prepared by:

  Thomas Rice
  Texas State Bar No. 24025613
  trice@pulmanlaw.com
  PULMAN, CAPPUCCIO & PULLEN, LLP
  2161 NW Military Highway, Suite 400
  San Antonio, Texas 78213
  (210) 222-9494 Telephone
  (210) 892-1610 Facsimile

  ATTORNEY FOR
  DEBTOR AND DEBTOR-IN-POSSESSION




  {00469432}                                –2–
